PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/024,261
Filing Date: 29 Jun 2018
Appellant(s): Sabert Corporation



__________________
Edward M. Weisz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/11/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 7 and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braddock (U.S. Patent No. 2,352,684) in view of Cain (U.S. Patent No. 3,756,462) and, in the alternative, further in view of Casteel (U.S. Patent No. 6,446,828).
Braddock discloses a food display, transport, storage and serving system (Figs. 1-3) comprising: a base tray comprising: a first base sheet (12); a central portion (17) defining a first central cavity having a first central cavity floor and a first central cavity wall extending from the first base sheet; an outer wall (13) extending from the first base sheet at a distal outer portion of the first base sheet; an outer lip (10) arranged beyond the outer wall having a first perimeter; and a plurality of first ribs (15) arranged between the central portion and the outer wall to form a food compartment of the base tray between each of the first ribs; and a top tray configured to stack on the base tray (Fig. 3), comprising: a second base sheet (12); a central receiving portion (17) defining a second central cavity having a second central cavity floor and a second central cavity wall extending from the second base sheet, wherein a top of the central portion is configured to seat directly in a groove formed by an underside of the central receiving portion to maintain a vertical spacing between a top of the base tray and a bottom of the top tray, so as to allow access, when the top tray is stacked on the base tray, to the food compartment of the base tray (Fig. 3, the trays are not permanently secured together so they still allow access. “Allow access” does not require that the top tray does not fully cover the base tray); an outer wall (13) extending from the second base sheet at a distal outer portion of the second base sheet; an outer lip (10) arranged beyond the outer wall of the top tray, the outer lip having a second perimeter that is smaller than the first perimeter; and a plurality of second ribs (15) arranged between the central receiving portion and the outer wall of the top tray, wherein a top portion of at least a part of each of the ribs in the plurality of first ribs is configured to seat directly under an underside of at least one respective second rib (Fig. 3), wherein at least one of the first central cavity and the second central cavity is polygonal (Fig. 7), wherein at least one of the central portion and the central receiving portion is configured to receive a tub (intended use), wherein at least one of the walls forming the central portion, at least one of the walls forming the central receiving portion, at least one of the first ribs, and at least one of the second ribs form sections, and wherein at least one of the first ribs and at least one of the second ribs provide insulation between the respective sections (Fig. 3), wherein the base tray further comprises a plurality of grooves (16) formed in the first base sheet and arranged between the central portion and the outer wall, wherein at least one of the walls forming the central portion, at least one of the walls forming the central receiving portion, at least one of the first ribs, and at least one of the second ribs are configured as channels in a bottom of the respective base tray and top tray (col. 2, lines 52-55), wherein the plurality of first ribs radially extend between the central portion and the outer wall of the base tray (Fig. 1), wherein the plurality of second ribs radially extend between the central receiving portion and the outer wall of the top tray (Fig. 1), wherein at least one of the first central cavity and the second central cavity is substantially rectangularly-shaped (Fig. 7), wherein at least one of the first central cavity and the second central cavity is circular or oval (Fig. 1) each of the second ribs defining an underside hollow such that the first ribs are configured to be received at least partially within the underside hollow of the at least one respective second rib, so as to prevent, when the top tray is stacked on the base tray, rotation of the top tray with respect to the base tray (Figs. 5, 6).
Braddock fails to teach that the seating of the trays is arranged such that a vertical gap is formed between trays such that there is a height sufficient to allow access to items stored in the lower tray. 
Cain teaches that it is known in the art to size trays (11, 21) such that there is vertical spacing between the trays when stacked such that the contents of the lower tray can be accessed (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the trays with different sizes, such that the top tray has a smaller diameter, as taught by Cain, in order to adjust how much material was stored in each tray and in order to allow the lower tray contents to be accessed when the trays are stacked.
Should applicant disagree that Braddock teaches that an underside hollow to prevent rotation, Casteel teaches that it is known in the art to manufacture stacking trays such that ribs are inserted within one another and prevent rotation (col. 2, lines 46-56). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the ribs of Braddock with the stacking arrangement taught by Casteel, in order to improve the storage and transport of trays.

Claims 2, 3, 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braddock, as modified above, in view of Kovacevich et al. (U.S. Application Publication No. 2009/0200701).
Braddock fails to teach wherein the trays include thermoplastic lids that mate with the outer lips and wherein the trays are manufactured from PET, polypropylene or polystyrene.
Kovacevich teaches that it is known in the art to manufacture trays with lids (12) that mate with an outer lip (Fig. 1), wherein the tray components are manufactured from PET, polypropylene or polystyrene (par. 45).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the trays with lids, in order to protect the contents of the trays. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the trays from PET, polypropylene or polystyrene, so that the trays were inexpensive and disposable.

 (2) Response to Argument
A.) Claims 1, 7 and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braddock (U.S. Patent No. 2,352,684) in view of Cain (U.S. Patent No. 3,756,462) and, in the alternative, further in view of Casteel (U.S. Patent No. 6,446,828).
Appellant argues that the prior art of record does not read on the claimed limitations because Braddock teaches the same size trays and would be unsatisfactory with vertical spacing and Cain teaches an upper shell with a bore hole.  The examiner maintains that the rejection is proper and reads on the claimed limitations when all of the prior art is viewed together.
It is first noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Appellant’s arguments are focused on individual features of the prior art without focusing on the combination as discussed in the rejection above. 
Braddock teaches all the claimed limitations as shown in the rejection except for the vertical spacing formed. This vertical spacing is a result of the sizes of the trays used.  Cain teaches that smaller trays can be stacked on top of larger trays and when doing so vertical spaces exist based on the size of the trays. Using the teaching of a smaller tray on top of a larger tray, the size of the trays of Braddock would be modified such that the top tray was smaller and a vertical spacing would result between the top tray and the tray below it.  Cain is not being relied on to teach the shape or structure of a stacking feature since Braddock already teaches how to stack the trays together.  The only modification be made is a change in size of the trays.  The appellant has not argued why this structure would not read on the current limitations. Instead, the appellant focuses their argument on a through bore that is not used in the current rejection. Therefore, the rejection should be maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JEFFREY R ALLEN/           Primary Examiner, Art Unit 3733                                                                                                                                                                                             

Conferees:
/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733          

/SUE LAO/
Primary Examiner
                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.